         Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                       *
                                               *
                                               *            Case No. 20-cr-00376-RDB-1
               v.                              *
                                               *
DEVON COBB                                     *
                                               *
                                               *
               Defendant                       *
                                         ************

                    MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Motion to Reopen Detention Hearing

and Order Pretrial Release (the “Motion”) (ECF No. 17), the defendant’s Emergency Request to

Rule Forthwith on Motion to Reopen Detention Hearing and Order Pretrial Release (the

“Emergency Request”) (ECF No. 20), the government’s Response in Opposition to Defendant’s

Motion to Reopen Detention Hearing and Order Pretrial Release (the “Response’) (ECF No. 22),

and the defendant’s Reply (the “Reply”) (ECF No. 26). The issues have been fully briefed, and

no hearing is necessary. L.R. 105.6, 207. For the reasons stated below, the Motion and

Emergency Request are DENIED.

I. PROCEDURAL HISTORY

       On November 4, 2020, a federal grand jury returned an indictment charging the

defendant with Felon in Possession of Firearm, in violation of 18 U.S.C. § 922(g)(1). The

defendant appeared for his initial appearance on December 18, 2020. On December 21, 2020 the

defendant appeared before this Court for a detention hearing.
         Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 2 of 12




II. BAIL REFORM ACT

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”). 18 U.S.C.

§§ 3141 et seq. The government is permitted to seek pretrial detention of the defendant in this

case because the defendant is charged with a felony involving the possession of a firearm. Id.

§ 3142(f)(1)(E). The BRA requires the Court to order the pretrial release of the person “subject

to the least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” Id. § 3142(c)(1)(B). If, however, the Court finds after a

detention hearing that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

Court “shall order the detention of the person before trial.” Id. § 3142(e)(1). “The facts the

judicial officer uses to support a finding pursuant to subsection (e) that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community shall be supported by clear and convincing evidence.” Id. § 3142(f). On the other

hand, where risk of flight is the basis of a detention order, the government must prove by a

preponderance of the evidence that no combination of conditions of release will reasonably

assure the defendant’s presence at future court proceedings. United States v. Stewart, 19 F.

App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:

       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive or destructive device;

       (2) The weight of the evidence against the person;



                                                 2
        Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 3 of 12



       (3) The history and characteristics of the person, including –

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and

       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).

III. REOPENING THE DETENTION HEARING

       After hearing from the parties at the detention hearing, the Court reviewed the factors set

forth in 18 U.S.C. § 3142(g) and found by clear and convincing evidence that no condition or

combination of conditions of release would reasonably assure the safety of any other person and

the community. Therefore, the Court ordered that the defendant be detained. See Order of

Detention Pending Trial (ECF No. 10). The defendant is presently housed at the Chesapeake

Detention Facility (“CDF”) in Baltimore. The defendant now moves to reopen the detention

hearing. Indeed, under 18 U.S.C. § 3142(f), a detention hearing

       may be reopened, before or after a determination by the judicial officer, at any
       time before trial if the judicial officer finds that information exists that was not
       known to the movant at the time of the hearing and that has a material bearing on
       the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

The defendant argues that the detention hearing should be reopened because information exists

that was not known to him at the time of the detention hearing, and that this information has a

material bearing on the issue of whether there are conditions of release that will reasonably

assure his appearance as required and the safety of any other person and the community. The

                                                3
         Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 4 of 12



defendant asserts that “[t]he coronavirus outbreak at CDF, which is especially dangerous for Mr.

Cobb given his increased risk of severe illness from the disease, is a development that calls for

the Court to reopen his detention hearing and order his immediate release.” Motion (ECF. 17 at

7). Specifically, the defendant notes that he had asthma since childhood and asserts that his

asthma increases his risk of severe illness from COVID-19. Motion (ECF No. 17 at 11). He

then argues that, considering the new information, conditions of release can be fashioned to

reasonably assure the safety of any other person and the community and that he should be

released. The defendant does not assert that he has contracted COVID-19 while at CDF or that

he has been exposed to anyone who has tested positive for the virus. He does not claim that he

has not received adequate medical care while housed at CDF. Indeed, nearly 200 pages of

medical records have been submitted to the Court. Although the records confirm that the

defendant suffers from asthma, the defendant does not cite to anything in the records that

indicates that he has not received an adequate level of medical care at CDF.

       The Court acknowledges the recent increase in COVID-19-positive cases at CDF.

According to the defendant, in the last month “more than a third of the jail’s population [has]

contracted the virus.” Emergency Request (ECF No. 20 at 1). The Court finds that significant

increase in COVID-19-positive cases at CDF in such a brief period of time constitutes new

information that was not known to the defendant at the time of the detention hearing

approximately seven weeks ago.

       To reopen the detention hearing, however, the defendant must also establish that the new

information has a material bearing on the issue whether conditions of release can be fashioned to

reasonably assure the safety of any other person and the community. On this issue, the defendant

argues that the current situation at CDF incentivizes his compliance with conditions of release to



                                                4
           Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 5 of 12



the extent that his immediate release is justified. “Considering the risks associated with his

(re)incarceration, the stringent conditions of home detention, electronic monitoring, and

appointment of a third party custodian provide reasonable assurance of community safety.”

Motion (ECF No. 17 at 7).

          In a recent case, United States District Judge Stephanie A. Gallagher addressed the issue

of the materiality of a defendant’s medical condition in the context of the BRA factors. She

stated:

          Congress carefully prescribed the factors that a court should consider in weighing
          whether a particular defendant should be detained or released before trial. See generally
          18 U.S.C. § 3142(g). None of those factors refers specifically to the health of the
          defendant, or to whether the conditions of incarceration threaten the defendant’s well-
          being. Instead, Congress focused the required inquiry on the defendant’s risk of
          nonappearance, and the danger that the defendant’s release would pose to other
          individuals. In some circumstances, clearly, a particular defendant’s medical condition
          could reduce that defendant’s risk of flight or danger to the community, and the health
          condition would therefore fall within the factors appropriately considered in the context
          of § 3142(g). Absent those circumstances, however, a particular defendant’s health
          conditions, and the possible risks posed to the defendant by incarceration, do not affect
          the § 3142(f) and (g) analysis. See, e.g., United States v. Clark, 2020 WL 1446895, at *3
          (D. Kan. Mar. 25, 2020) (“A defendant’s concerns that he or she would face heightened
          COVID-19 risks if incarcerated would not typically factor into a § 3142(f) analysis,
          which focuses on whether the court can fashion conditions of release that will reasonably
          assure the defendant is not a risk of nonappearance or a risk of harm to any others or the
          community. The risk of harm to the defendant does not usually bear on this analysis.”);
          United States v. Lawton, Crim. No. CR419-102, 2020 WL 1984897, at *1 (S.D. Ga. April
          27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-64-1 (VLB), 2020 WL
          1911187, at *4 (D. Conn. April 8, 2020) (analyzing medical conditions under § 3142(i));
          United States v. Aguirre-Maldonado, Crim. No. 20-cr-53 (NEB/TNL), 2020 WL
          1809180, at *1 (D. Minn. April 9, 2020) (“While the Court appreciates the unprecedented
          nature of the COVID-19 pandemic, Defendant has offered no reason why the pandemic
          would reduce his risk of nonappearance or the risk that he poses to the community.”);
          United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. March 30, 2020)
          (“[T]he relevant statutory inquiry [under § 3142(g)] is not the benefits that a defendant’s
          release would bring about (however significant) or the harms that his incarceration would
          cause (however substantial). Rather, the statute requires the Court to evaluate “the
          danger” that “would be posed by the person’s release.”) (emphasis in original).




                                                   5
         Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 6 of 12



United States v. Gallagher, Criminal No. SAG-19-0479, 2020 WL 2614819, at *3 (D. Md. May

22, 2020) (alteration in original).

       Arguably, the defendant has made out a prima facie case on the issue of materiality – that

he has an incentive to abide by conditions of release to avoid being returned to jail if he violates.

Therefore, the Court will go forward and engage in a de novo review of the factors set forth in 18

U.S.C. § 3142(g), including the new information, to determine if there are conditions of release

that could be fashioned to reasonably assure the safety of any other person and the community if

he is released.

       Regarding the nature and circumstances of the offense charged, the defendant is charged

with an offense involving a firearm. See 18 U.S.C. § 3142(g)(1). Regarding the weight of the

evidence against the defendant, the Court finds that the weight of the evidence against the

defendant is strong. At the detention hearing on December 21, 2020, the government proffered

the following facts.     On June 24, 2020, law enforcement officers were monitoring the

defendant’s Instagram Live account. The video showed the defendant driving a vehicle with a

passenger. Both the defendant and the passenger were observed in the possession of firearms.

The officers recognized the area where the defendant was driving. Officers responded to that

area and observed the defendant and his passenger in the vehicle. As officers approached the

vehicle on foot, the defendant sped off the wrong way on a one-way street. While fleeing, the

defendant struck one of the officers. That officer was injured and required shoulder surgery. As

the defendant was speeding the wrong way down the one-way street, his vehicle entered an

intersection and struck another vehicle in the intersection, flipping that car over. An adult and a

child were in the vehicle that flipped over. Fortunately, neither was seriously injured. After the

crash, the defendant fled on foot, but he was apprehended several blocks away. The officers



                                                 6
           Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 7 of 12



recovered a semi-automatic pistol with one round in the chamber and 24 rounds in the magazine

from the floor of the driver’s seat of the defendant’s car, matching the one the defendant was

holding in the video. The officers found $4,155.00 in small bills and marijuana packaging

materials in the vehicle. After the incident the defendant made several jail calls in which he

discussed the incident. The government’s evidence includes the Instagram Live video, body

camera recordings, and the jail calls. See id. § 3142(g)(2).

         Regarding the history and characteristics of the defendant, the Court reviewed the Pretrial

Services report and the Addendum thereto that summarized the defendant’s residential history

and family ties, his employment history and financial resources, his health, and his criminal

record. The defendant’s criminal record is significant. Among his prior convictions are three

convictions for felony CDS offenses and a conviction for second-degree assault.1 Although he

has never been found in violation of probation, it appears that the second felony CDS offense

occurred while he was on probation for the first. He was sentenced to a period of incarceration

of two days on the second felony CDS offense and about four months’ incarceration on the third.

His eight-month sentence on the second-degree assault charge was suspended. Further, there is

an active warrant on file for another felony CDS offense. At the time of the instant offense, his

driver’s license was revoked and suspended. See id. § 3142(g)(3).

         Finally, regarding the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release, the Court finds that the defendant

would pose a serious danger to the community if released on the basis of several factors,

including the serious facts in this case, his prior record for felony CDS offenses and second-

degree assault, the commission of criminal acts after serving periods of incarceration, and the



1
    He was granted Probation Before Judgment on the first offense.
                                                  7
            Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 8 of 12



fact that he was prohibited from driving a vehicle on the day of the instant offense. See id.

§ 3142(g)(4).

       The Court now considers whether there is a condition or combination of conditions of

release that will reasonably assure the safety of any other person and the community if he is

released.    The defendant proposes a release plan that includes home detention, electronic

monitoring, and the appointment of a third-party custodian. To give the Court confidence that he

will abide by conditions of release, the defendant asserts that the threat of being returned to

detention if he violates a condition of release is so great that the Court has the reasonable

assurance that it must find that the community will be safe if the defendant is released. The

Court is not so persuaded, however. Prior convictions for serious offenses and periods of

incarceration did not deter the defendant from committing further criminal acts, including the

alleged instant offense. Here, the defendant brazenly posted a video of his driving in real time a

vehicle (when he was prohibited from driving) while in possession of a loaded pistol with 24

rounds in the magazine (when he was prohibited from possessing a firearm). When approached

by the police, he sped off the wrong way down a one-way street, injuring an officer who was on

foot and colliding with a car in an intersection, flipping that car over. He then fled on foot. In

addition to the loaded pistol, he was in possession of $4,155.00 in small bills and marijuana

packaging material. The defendant’s cavalier attitude toward the law, past and present, gives the

Court little confidence that he has any incentive to abide by conditions of release if imposed.

       After reviewing de novo the § 3142(g) factors, including the new information regarding

the recent increase in COVID-19 cases at CDF and the potential health risk the defendant faces

as a consequence thereof, the Court affirms its prior finding by clear and convincing evidence




                                                 8
         Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 9 of 12



that no condition or combination of conditions will reasonably assure the safety of any other

person and the community if the defendant is released.

       Although each case must be decided on its own particular facts and after an

individualized assessment of the § 3142(g) factors, the Court notes the following recent decisions

of this Court denying requests for release from defendants suffering from health conditions

similar to the defendant’s. See, e.g., United States v. Wheeler, Criminal Case No. CCB-19-0455,

2020 WL 2085473 (D. Md. Apr. 30, 2020) (asthma, COVID-19, diabetes); United States v.

Green, Criminal Case No. CCB-19-0539-1, 2020 WL 1873967 (D. Md. Apr. 15, 2020) (asthma,

high blood pressure, chronic obstructive pulmonary disease); United States v. Martin, 447 F.

Supp. 3d 399, 403 (D. Md. 2020) (diabetes, high blood pressure, asthma).

IV. TEMPORARY RELEASE UNDER § 3142(i)

       The Court will also consider whether temporary release under the provisions of 18 U.S.C.

§ 3142(i) is justified. Under 18 U.S.C. § 3142(i), the Court “may, by subsequent order, permit

the temporary release of the person, in the custody of a United States marshal or another

appropriate person, to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.”2

       Regarding whether the defendant has established “another compelling reason” for

temporary release, the Fourth Circuit has directed the Court to

       consider in the first instance the severity of the risk that the COVID-19 virus
       poses to the defendant, given his existing medical conditions and the current
       COVID-19 situation at the facility where he is being held, and whether that risk,



2
  The defendant asserts that, because of the restrictions in place at CDF, he has limited access to
counsel as legal calls and video visits have been suspended. See Emergency Request (ECF No.
20 at 3). The Court recently has learned, however, that cell phones have become available to
facilitate communications with counsel. Therefore, temporary release is not ordered on that
basis.
                                                9
        Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 10 of 12



       balanced against the other Bail Reform Act factors, rises to the level of a
       “compelling reason” for temporary release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251, Order at 1 (4th Cir. Apr. 15, 2020).

       The first factor to consider is the severity of the risk that the COVID-19 virus poses to the

defendant. As recognized earlier, the defendant suffers from asthma. According to the Centers

for Disease Control and Prevention (the “CDC”), adults of any age with asthma “might be at an

increased risk for severe illness from the virus that causes COVID-19.” Certain Medical

Conditions and Risk for Severe COVID-19 Illness, Ctrs. for Disease Control & Prevention (Feb.

3,   2021),     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html/. Notably, the CDC does not consider that asthma sufferers are at

increased risk, just that they might be. In any event, the defendant neither alleges nor points to

anything in his medical records that establishes that he has not received proper treatment for his

asthma or that he has suffered any complications because of the COVID-19 virus.

       The risk to the defendant based on his medical condition must now be evaluated in the

context of the current COVID-19 situation at CDF. The Court acknowledges the significant

increase in the number of COVID-19-positive cases at CDF in recent weeks. That is undisputed.

The government, however, outlines the increased preventive measures instituted at CDF to

mitigate the spread of the virus and protect the detainees and staff. See Response (ECF No. 22 at

11-14). The risk that the COVID-19 virus poses to the defendant, given his asthma and the

current conditions at CDF, is difficult to quantify. Logically, the greater the number of people

who have contracted the virus to whom the defendant is exposed, the greater the chance that he

will contract it. If he does contract it, however, it is not certain that he will suffer severe

consequences, as the CDC has concluded that someone with asthma might be at an increased risk

for severe illness. Further, to this point, notwithstanding the significant increase in positive cases

                                                 10
        Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 11 of 12



at CDF, the defendant has not contracted the virus. Arguably the preventive measures recently

implemented at CDF have been effective to protect the defendant from contracting the disease.

The defendant’s argument rests primarily on a generalized risk of exposure and contraction of

COVID-19 because of the recent increase in positive cases at CDF. He does not, however, offer

any individualized assessment that he is at any greater risk than any other detainee who may

suffer from a condition that may put them at an increased risk for severe illness from the virus.

       Finally, under the Fourth Circuit’s directive in Creek, the Court must address whether the

risk that the COVID-19 virus poses to the defendant, given his existing medical condition and

the current COVID-19 situation at CDF, balanced against the other BRA factors, rises to the

level of a “compelling reason” for temporary release under 18 U.S.C. § 3142(i). The defendant

has the burden to show that circumstances warranting temporary release under § 3142(i) exist.

United States v. Sanders, 450 F. Supp. 3d 1123, 1127 (D. Kan. 2020). “The question for the

Court is whether the COVID-19 health risks to the Defendant, should he remain detained,

outweigh those traditional Section 3142(g) factors and the COVID-19 health risk to the

community that Defendant’s release could occasion.” United States v. Hernandez, No. PX-19-

158-9, slip op. at 5-6 (D. Md. Apr. 29, 2020). Given the Court’s original finding by clear and

convincing evidence that there are no condition or combination of conditions of release that

would reasonably assure the safety of any other person and the community and the grounds upon

which that finding was based, the Court finds that, balanced against the other BRA factors, the

risk that the COVID-19 virus poses to the defendant, given his existing medical condition and

current COVID-19 situation at CDF, does not rise to the level of a “compelling reason” for

temporary release under 18 U.S.C. § 3142(i).




                                                11
        Case 1:20-cr-00376-RDB Document 27 Filed 02/12/21 Page 12 of 12



V. CONCLUSION

       For the reasons stated above, although the defendant has presented new information that

arguably has a material bearing on the issue of release or detention, after reviewing the § 3142(g)

factors de novo considering the new information, the Court affirms its prior finding of detention.

Further, the Court finds that the defendant has not established a basis for temporary release under

§ 3142(i). Finally, the Court declines the request to order a site inspection of CDF.

                                             ORDER

       Accordingly, it is this 12th day of February 2021, hereby ORDERED that the

defendant’s Motion to Reopen Detention Hearing and Order Pretrial Release (ECF No. 17) and

Emergency Request to Rule Forthwith on Motion to Reopen Detention Hearing and Order

Pretrial Release (ECF No. 20) are DENIED.



                                                                   /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
